 In the Matter of SAVILL COMPANY,EMPLOYERandINTERNATIONALMOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA, LOCALNo. 1, A. F. of L., PETITIONERIn the Matter Of SAVILL COMPANY, EMPLOYERandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OFAMERICA, CIO, PETITIONERCasesNos. 4-R-2515 and4-84559, respectively.Decided June10, 1947Mr. Yale L. Schekter,of Philadelphia,Pa., for the Employer.Messrs.Louis H. WildermanandWilliam B. Hayes,of Philadel-phia, Pa., for the A. F. Of L.Messrs.Saul C. WaldbaumandPhilip Saba,of Philadelphia, Pa.,for the CIO.Miss Frances Steyer,of counsel to the Board.DECISIONANDDIRECTIONS OF ELECTIONSUpon separate petitions duly filed, hearing in these consolidatedcases washeld at Philadelphia, Pennsylvania, on April 2, 1947, beforeHelen F. Humphrey, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record, in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSavill Company, a Pennsylvania corporation with its main officeand principal plant at Philadelphia, Pennsylvania, is engaged in themanufacture of plumbing supplies.During the year 1946, the Em-ployer used raw materials, consisting of brass ingots, nickel plating andalliedmaterials, and chemicals, valued at more than $60,000, ap-proximately 10 percent of which was shipped from points outsidePennsylvania.During the same period, the Employer manufactured74 N. L.R. B., No. 4.14 SAVILL COMPANY15finished products valued at more than $200,000, approximately 2 per-cent of which was shipped to points outside Pennsylvania.The Employer admits and we find that it is engaged in commercewithal the meaning of the National Labor Relations Act.II.THE ORGAN IZATIONS INVOLVEDThe Petitioner in Case No. 4-R-2515, herein called the A. F. of L., is'a labor organization affiliated with the American Federation of Labor,claiming to represent employees of the Employer.The Petitioner in Case No. 4-R-2559, herein called the CIO, is alabor organization affiliated with the Congress of Industrial Organiza-tions, claiming to represent employees of the Employer.III.THEQUESTION CONCERNING REPRESENTATIONThe Employerrefusesto recognize either the A. F. of L. or the CIOas the exclusive bargaining representative of employees of the Em-ployer unless certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATEUNIT; THE DETERMINATION OF REPRESENTATIVESThe A. F. of L. alleges that all foundry employees at the Employer'splant, excluding clerical and supervisory employees, constitute an ap-propriate bargaining unit.The CIO and the Employer contend thatonly a plant-wide unit is appropriate.The Employer would include,and both the A. F. of L. and CIO would exclude; the leader of thefoundry and the leader of the machine shop.The Employer is ,engaged in manufacturing plumbing supplies.The Employer's plant is a single building with a foundry in the base-ment; stockroom and warehouse on the first floor; machine shop, grind-ing and polishing room, and a plating room on the second floor; andan assembly-room on the third floor.There are 11 employees in thefoundry, including the foundry leader, 3 molders, 4 core makers, and3 laborers.The foundry laborers regularly work in parts of the plantother than the foundry for the first hour and a half of each workingday, and at other times when there is no work for them in the foundry.Occasionally, other foundry employees are assigned out of the foundryto perform emergency operations in the plant, such as the moving ofheavy machinery in the machine shop. Although all the foundry em-ployees work the same hours and enjoy the same vacation benefits asthe otlier employees in the plant, all except laborers are skilled work-755420-48-vol 743 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDers who have served an apprenticeship in their craft and receive ahigher rate of pay than other employees. Thus, it seems clear that thefoundry employees could function either as a separate unit or in asingle unit together with the other plant employees.'There is nohistory of collective bargaining at the plant.Under these circum-stances, we shall make no present determination as to whether thefoundry workers should constitute a separate unit or be a part of aplant-wide unit at an election.We shall conduct separate electionsamong foundry employees and among other plant employees andpredicate, in part, upon the results of the elections, the scope of theunit or units appropriate for bargaining purposes.The leader of the foundry and the leader of the machine shop spendapproximately 75 percent of their time in manual labor, and, whilethey direct the flow of work through their respective departments,there is no evidence in the record that they have supervisory authoritywithin the Board's usual definition.We shall include them in theappropriate voting groups.In accordance with the foregoing, we shall direct that elections beheld in the following groups:(1)All production and maintenance employees, including the ma-chine shop leader, but excluding foundry employees, clerical em-ployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusDf employees, or effectively recommend such action, to determinewhether or not they desire to be represented by the CIO; and(2)All foundry employees, including the foundry leader, to de-termine whether they desire to be represented by the A. F. of L., bythe CIO, or by neither.If a majority of the foundry employees select the A. F. of L. as theirbargaining representative, they will be taken to have indicated theirdesire to bargain as a separate craft unit; if 'a majority, however, se-lect the CIO, they will be taken to have indicated their desire to bar-gain as part of a plant-wide unit.DIRECTION OF ELECTIONS 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Savill Company, Philadelphia,Pennsylvania, separate elections by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalIMatterof FoodMachinery Corporation,72 NL R B 4832Any participant in the elections directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot SAVILL COMPANY17Director for the Fourth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56,of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the groups described belowwho were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing those employees who have since quit or been discharged for cause,and have not been rehired or reinstated prior to the date of theelections :(1)Among employees in the plant group described in Section IV,above, to determine whether or not they desire to be represented byUnited Electrical, Radio & Machine Workers of America, CIO; and(2)Among employees in the foundry in the groups described inSection IV, above, to determine whether they desire to be representedby InternationalMolders and Foundry Workers Union of NorthAmerica, Local No. 1, A. F. of L., or United Electrical,Radio & Ma-chineWorkers of America, CIO, for the purpose of collective bar-gaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.